UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-7860


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRONE LAMON DONELL FRANCIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:99-cr-00114-LHT-1)


Submitted:   March 3, 2011                       Decided:   April 1, 2011


Before MOTZ and    AGEE,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trone Lamon Donell Francis, Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Trone   Lamon   Donell   Francis    appeals   the   district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).     We have reviewed the record and

find no reversible error.     Accordingly, we affirm the district

court’s order.    See United States v. Legree, 205 F.3d 724, 728-

29 (4th Cir. 2000); United States v. Francis, No. 1:99-cr-00114-

LHT-1 (W.D.N.C. Aug. 27, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                   2